DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species VII [figs. 6 & 9, corresponding claims 1-11 & 13-19] in the reply filed on 10/28/2022 is acknowledged.
Claims 12 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 20180151127).
As to claim 1, Won discloses a display driving circuit [abstract & figs. 1-3], comprising: 
a source driver (data driver 500 with data driving chip 540) [figs. 1-3 & para. 69], a temperature detecting circuit (temperature sensor 542) [fig. 3 & para. 69], and a timing control circuit (timing controller 200) [figs. 1-3 & para. 70], 
wherein the temperature detecting circuit is connected to the timing control circuit [fig. 3 & para. 70], and is configured to detect a temperature of the source driver [para. 69-70]; and 
the timing control circuit is further connected to the source driver [figs. 1-4 & para. 80-81 & 85], and is configured to output a source signal (data signal data) [figs. 3-4 & para. 75-76] to the source driver based on the temperature of the source driver [para. 75-76];
wherein a magnitude of a voltage of the source signal is negatively related to the temperature of the source driver [figs. 6-7 & para. 26, 76-79, 87, 90, 98, & 130].
As to claim 15, Won discloses a method for driving a timing control circuit [abstract & figs. 1-3 & para. 70], comprising: 
obtaining a temperature of a source driver (data driver 500 with data driving chip 540) [figs. 1-3 & para. 69] through a temperature detecting circuit (temperature sensor 542) [fig. 3 & para. 69]; and 
outputting a source signal (data signal data) [figs. 3-4 & para. 75-76] to the source driver based on the temperature of the source driver [para. 75-76]; 
wherein a magnitude of a voltage of the source signal is negatively related to the temperature of the source driver [figs. 6-7 & para. 26, 76-79, 87, 90, 98, & 130].

Allowable Subject Matter
Claims 2-11, 13-14, & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. 		(US 20190392777).
Nakahara		(US 20160267861).
Kawaguchi 		(US 20060007207).
Jang et al. 		(US 20140111499).
Kim et al. 		(US 20170092222).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694